Title: From George Washington to Clement Biddle, 27 November 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 27th Novr 1788

I have now before me your letters of the 16th & 26th of October and 16th of November. The articles sent by Captn Ellwood arrived in good order and agreeable to the Invoice. Captn Ingraham has not yet arrived but is hourly expected. I think the Irish Linen @ 8/2 is very high, and as there has been a late importation of Linens into Alexandria I will endeavour to supply myself at that place; if I should not be able to do it I must then thank you to procure some for me in Philadelphia. If there are any Hollands in Philadelphia of a quality equal to the pattern of linen sent you, I will thank you to let me know the price of them.
I have lately been informed by Embree & Shotwell of New York that the quantity of Clover-seed which I shall want, and of the best quality, may be procured at that place, @ 9d. per lb. New York currency, and perhaps at less. But if it can be obtained at Philadelphia upon the same terms, and equally good, I should prefer getting it from thence. I must, at any rate, request you to send me five bushels by the next opportunity, as I shall want to sow a quantity upon my wheat with the first proper snows in January, and also to inform me, with certainty, of the lowest terms upon which the quantity mentioned in a former letter may be had. It is hardly necessary for me to mention that the goodness of the seed should be particulary attended to, as a disappointment in that will be of very considerable detriment to me. The loss of the seed would be but a small part of what I should suffer by it; as my great object is to get my lands well seeded, and if I fail in this thro’ the badness of the

seed, the season, and my labour upon the land will be lost. Last year I received some seed from New York and some from Philadelphia; it was sown indiscriminately, and no memorandum made, as it was sown, to distinguish from which place it came. Some part of it came up very well, and part very thin or not at all; but from its not being noted I was unable to determine from which place the bad seed came.
The piece of Sattin sent by Captn Ellwood will supercede the necessity of purchasing a ps. of Padusoy which Mrs Washington wanted. With great esteem I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington

